Exhibit 10.1

AMENDMENT NO. 1

TO

STOCK PURCHASE AGREEMENT

AND

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

PALMETTO BANCSHARES, INC.,

CAPGEN CAPITAL GROUP V LP

AND EACH OF THE OTHER

INVESTORS NAMED THEREIN

EACH DATED AS OF

MAY 25, 2010



--------------------------------------------------------------------------------

AMENDMENT NO. 1

TO THE

STOCK PURCHASE AGREEMENT

AND THE

REGISTRATION RIGHTS AGREEMENT

This Amendment No. 1 (the “Amendment”), dated as of June 8, 2010, is to the
Stock Purchase Agreement, dated as of May 25, 2010 (the “Stock Purchase
Agreement”) by and among PALMETTO BANCSHARES, INC., a South Carolina corporation
(the “Company”), and CAPGEN CAPITAL GROUP V LP, a Delaware limited partnership
(“CapGen”), and each of the respective other investors set forth on the
signature pages to this Agreement (collectively, with CapGen, the “Investors”)
is dated as of June 3, 2010. This Amendment also amends the Registration Rights
Agreement (the “Registration Rights Agreement”) between the Company and the
Investors that is an exhibit to the Stock Purchase Agreement.

This Amendment modifies and clarifies certain terms of the Stock Purchase
Agreement and the Registration Rights Agreement as set forth below to meet
Investor requests. Capitalized terms used, but not defined herein, shall have
the same respective meanings as provided in the Stock Purchase Agreement and
Registration Rights Agreement, respectively.

In consideration of the premises, and other good and valuable consideration, the
receipt of which is acknowledged, the parties, intending to be legally bound,
agree as follows:

SECTION I.

AMENDMENTS TO THE STOCK PURCHASE AGREEMENT

Section 1.01 Section 1.05 of the Stock Purchase Agreement is amended to read in
its entirety as follows:

“Section 1.05 Transaction Fees and Expenses. The Company has agreed as of the
date hereof, whether or not the Private Placement is consummated, to
(i) reimburse CapGen for legal fees and expenses in the amount of $250,000 and
(ii) reimburse CapGen for all legal fees and expenses incurred with respect to
negotiating this Agreement, the Registration Rights Agreement and the other
terms of the Private Placement (including the Transaction) with Investors other
than CapGen and any amendments to such agreements or the Private Placement;
provided that the total amount of reimbursement to CapGen pursuant to this
Section 1.05 shall not exceed $500,000.”

Section 1.02 The last sentence of Section 2.02 of the Stock Purchase Agreement
is amended to read in its entirety as follows:

“Each of the Company and the Bank has all requisite corporate power and
authority and has taken all corporate action necessary, subject to the receipt
of the Shareholder Approvals described in this Agreement, in order to execute,
deliver and perform its obligations under this Agreement and to consummate the
Private Placement (including the Transaction).”



--------------------------------------------------------------------------------

Section 1.03 Section 2.22 of the Stock Purchase Agreement is amended to change
the word “limit” in the fourth line from the bottom of this Section to “would
permit” so that Section 2.22 shall read in its entirety as follows:

“Section 2.22 Computer and Technology Security. The Company and the Subsidiaries
have in place reasonable safeguards of the information technology systems
utilized in the operation of the business of the Company and the Subsidiaries
consistent with the guidance of its Regulatory Authorities, including the
implementation of procedures intended to ensure that such information technology
systems are free from any disabling codes or instructions, timer, copy
protection device, clock, counter or other limiting design or routing and any
“back door,” “time bomb,” “Trojan horse,” “worm,” “drop dead device,” “virus,”
or other software routines or hardware components that in each case would permit
unauthorized access or the unauthorized disablement or unauthorized erasure of
data or other software by a third party, and to the Company’s knowledge there
have been no successful unauthorized intrusions or breaches of the security of
the information technology systems.”

Section 1.04 The first sentence of Section 2.34 is amended to read as follows:

“The Company has no other agreements with any Investor to purchase shares of
Common Stock on terms that are not substantially similar to the terms of this
Agreement, except with respect to the allocation of payments and amounts due in
the event of an Alternative Transaction under Section 9.18 below.”

Section 1.05 Section 3.02(b) of the Stock Purchase Agreement is amended to read
in its entirety as follows:

“(b) No Investor, other than CapGen, is or will be, immediately following the
Closing, a bank holding company under the BHCA. No Investor has or is acting in
concert with any other Person other than with such Investor’s affiliates. Except
for CapGen, each Investor represents and warrants that it does not and will not
as a result of its purchase or holding of the Purchased Shares or any other
securities of the Company have “control” of the Company or the Bank, and has no
present intention of acquiring “control” of the Company or the Bank for purposes
of the BHCA or, except as provided in the immediately following sentence, the
Change in Bank Control Act. If required, Patriot Financial Partners, L.P.
(“Patriot”) will file a notice under the Change in Bank Control Act with respect
to Patriot’s purchase of Purchased Shares which would result in Patriot holding
more than 9.9% and not more than 19.9% of the Company’s outstanding shares of
Common Stock at all times following the Private Placement.”

Section 1.06 Section 4.01 of the Stock Purchase Agreement is amended to read in
its entirety as follows:

“Section 4.01 Representations and Warranties to be True and Correct. The
representations and warranties contained in Article 2 are true and correct in

 

2



--------------------------------------------------------------------------------

all material respects as of the date of this Agreement and are true and correct
in all material respects at and as of the Closing Date as though such
representations and warranties had been made on and as of the Closing Date
(except (i) to the extent such representations and warranties are limited
expressly to an earlier date, in which case the accuracy of such representations
and warranties shall be determined on and as of such date, and (ii) to the
extent that such representations and warranties are qualified by the term
“material” or “Material Adverse Effect,” such representations and warranties (as
so written, including the term “material” or “Material Adverse Effect”) shall be
true and correct at and as of the applicable dates), and the chief executive
officer of the Company shall have certified such compliance to the Investor in
writing on behalf of the Company prior to Closing.”

Section 1.07 Section 4.04 of the Stock Purchase Agreement is amended to read in
its entirety as follows:

“Section 4.04 Corporate Approvals; Shareholder Approvals. All corporate
approvals to be taken by the Company in connection with the Private Placement
(including the Transaction) shall have been obtained and remain in full force
and effect. The Company’s shareholders shall have approved the amendment to the
Company’s Amended and Restated Articles of Incorporation in the form attached as
Schedule IV hereto, and such amendment to the Amended and Restated Articles of
Incorporation shall have been filed with the South Carolina Secretary of State
and be in full force and effect. The Company’s shareholders shall have approved
any other matters, if any, with respect to the Private Placement (including the
Transaction) which require approval by the Company’s shareholders pursuant to
the Company’s articles of incorporation, bylaws, Applicable Law or otherwise.”

and a corresponding Schedule IV, attached hereto, shall be added.

Section 1.08 Section 4.05(a) is amended to read in its entirety as follows:

“(a) CapGen has received all regulatory approvals necessary to complete the
Transaction, including approval of its application to the Federal Reserve to
acquire control of the Company and the Bank (the “Investor Regulatory
Application”). Patriot has received a written determination of non-control of
the Company and the Bank from the Federal Reserve for purposes of the BHCA and
has either received a notice of intent not to disapprove its acquisition of
shares of Common Stock under the Change in Bank Control Act or has received a
written determination from the Federal Reserve, or delivered a certificate from
an officer of Patriot certifying information from the Federal Reserve, that no
such notice under the Change in Bank Control Act is required.”

Section 1.09 Section 4.05(g) of the Stock Purchase Agreement is amended to add a
sentence that reads as follows:

 

3



--------------------------------------------------------------------------------

“Prior to Closing, on the Closing Date, the Company will update Section 2.07(a)
and Section 2.25(b) of the Disclosure Schedule promptly upon the change of any
information therein and deliver such updated information to CapGen and the
Investors.”

Section 1.10 Section 4.07 of the Stock Purchase Agreement is amended to read in
its entirety as follows:

“Section 4.07 Sales of Shares. At the Closing, the Company shall concurrently
sell to all Investors, including CapGen, Common Stock in the Private Placement
in the aggregate amount of not less than $100 million, in each case, at a
purchase price per share of $2.60, in accordance with the terms of this
Agreement.”

Section 1.11 A new sentence shall be added to Section 5.03, which will read in
its entirety as follows:

“Patriot has received a written determination of non-control of the Company and
the Bank from the Federal Reserve for purposes of the BHCA and has either
received a notice of intent not to disapprove its acquisition of shares of
Common Stock under the Change in Bank Control Act or has received a written
determination from the Federal Reserve, or delivered a certificate from an
officer of Patriot certifying information from the Federal Reserve, that no such
notice under the Change in Bank Control Act is required.”

Section 1.12 A new Section 6.02(d) is added to the Stock Purchase Agreement,
which will read in its entirety as follows:

“(d) Notwithstanding anything to the contrary contained in this Section 6.02,
none of CapGen or any other Investor will be obligated to provide to the Company
any documentation or information to the extent such documentation or information
is confidential or proprietary to CapGen or such other Investor.”

Section 1.13 Section 6.04(b) of the Stock Purchase Agreement is amended to read
in its entirety as follows:

“(b) As promptly as practicable following the date of this Agreement, the
Company shall call a special meeting of its shareholders (the “Shareholders’
Meeting”) for the purpose of obtaining the Requisite Shareholder Vote in
connection with this Agreement and the Proposals and shall use its reasonable
best efforts to cause such Shareholders’ Meeting to occur as promptly as
reasonably practicable and in any event no later than sixty (60) days after the
date Investors have executed this Agreement to purchase $100 million of
Purchased Shares. The Proxy Statement shall include the Company Board
Recommendation, and the Board (and all applicable committees thereof) shall use
its reasonable best efforts to obtain from the Company’s shareholders the
Requisite Shareholder Vote in favor of the approval of the Proposals (the
“Shareholder Approvals”).”

 

4



--------------------------------------------------------------------------------

Section 1.14 Section 6.07 of the Stock Purchase Agreement is amended to read in
its entirety as follows:

“Section 6.07 Board Matters

(a) Prior to the Closing Date, the Company shall expand the Board by up to three
directors, and cause the Nominating and Corporate Governance Committee of the
Board to nominate, and the Board shall have appointed, subject to the Closing,
one designee of Patriot and up to two designees of CapGen each as a director of
the Company to fill, effective as of the Closing, the vacancies created by such
expansion of the Board. For so long as CapGen or Patriot or any of their
affiliates, as applicable, owns more than 9.9% of the Company’s outstanding
Common Stock, and subject to satisfaction of all legal and governance
requirements applicable to all Board members regarding service as a director of
the Company, the Company shall cause the nomination of one person designated by
Patriot and up to two people designated by CapGen for election to the Board at
each annual meeting at which the term of each such director expires, or upon the
death, resignation, removal or disqualification of each such director, if
earlier. Patriot and CapGen shall each provide written notice of such designees
to the Company, together with any information pertaining to the nominated
persons reasonably requested by the Company. Upon receipt of such notice and
information, the Company shall do, or cause to be done, all things, and take, or
cause to be taken, all actions necessary, including filing and actively seeking
approvals of, all applications for prior approval of all Governmental
Authorities under Applicable Law necessary or expedient to having such designees
be elected and qualified to serve as members of the Company’s Board as soon
thereafter as reasonably practicable. The Company shall also elect Patriot’s and
CapGen’s designees to the Bank’s board of directors and to the board of
directors of any other subsidiary requested by Patriot or CapGen, as applicable.
After the Closing but prior to the election and qualification of Patriot or
CapGen’s designees, as applicable, Patriot shall have the right to designate one
non-voting observer, and CapGen shall have the right to designate two nonvoting
observers to the boards of directors of each of the Company and the Bank.

(b) Each of Patriot’s and CapGen’s designees as a Company director shall provide
the Company with a directors’ and officers’ questionnaire and provide such other
background information as ordinarily requested by the Company from time to time
of its other directors and officers.

(c) The Company shall waive any equity ownership requirements in connection with
Patriot’s and CapGen’s designees and serving as director of the Company and the
Bank based upon such Investor’s holdings of shares of Company Common Stock;
provided, however, that, in accordance with Section 34-3-40 of the SCC, the
Company agrees to issue to each of Patriot’s and CapGen’s designees as a
director of the Company and the Bank and each of Patriot and CapGen agree that
it, on behalf of each of their designees, shall each purchase for $2.60 per
share and hold (subject to any regulatory approval) shares of Common Stock of
the Company having an aggregate value of at least $500, which shares may be
transferred to Patriot and CapGen and/or any future Person designated by Patriot
or CapGen, as applicable, to serve as a director of the Company and the Bank.
Each of Patriot and CapGen agree that its respective designees as Company
directors will be an “Accredited Investor” within the meaning of the Securities
Act.

 

5



--------------------------------------------------------------------------------

(d) The Company shall waive, or exempt each of Patriot’s and CapGen’s designees
from, any South Carolina residence requirements in its bylaws or other
applicable policies.

(e) If required under Section 32 of the Federal Deposit Insurance Act (the “FDI
Act”) or any other law, rule, regulation, order or requirement of any
Governmental Authority, the Company shall promptly seek and use its reasonable
best efforts to promptly obtain, all approvals necessary to having each of
Patriot’s and CapGen’s designees to the board of directors approved by all
applicable Governmental Authorities.

(f) Notwithstanding anything to the contrary in this Section 6.07, if, at any
time, Patriot or CapGen, as applicable, owns 9.9% or less of the outstanding
shares of Company Common Stock, then Patriot’s or CapGen’s right, as applicable,
to nominate such members to the Company’s board of directors, the Bank’s board
of directors, and the board of directors of any other subsidiary requested by
Patriot or CapGen, as applicable, granted by this Section 6.07 will terminate
and such right will be lost permanently, irrespective of whether Patriot’s or
CapGen’s, as applicable, ownership of Company Common Stock increases again after
the loss of such right. If, at any time, Patriot shall no longer have the right
to designate a member of the Board pursuant to this Section 6.07(f), the number
of designees that CapGen may designate shall be reduced to one.”

Section 1.15 Sections 6.10, 6.11, 6.13 and 6.14 of the Stock Purchase Agreement
are amended such that references to “the prior written consent of CapGen” shall
read “the prior written consent of 66 2/3% of the Investors and CapGen, based on
the aggregate Purchase Price payable hereunder, at the date of determination by
CapGen and the Investors” and all references to CapGen having such approval
rights over other Investors are deleted.

Section 1.16 Section 6.12 of the Stock Purchase Agreement is amended to read in
its entirety as follows:

“Section 6.12 Investor Call. CapGen will issue the Investor Call to its
investors five days after receipt of the last approval of the Regulatory
Authorities and the satisfaction (or waiver) of all other conditions under this
Agreement needed for Closing of the Transaction.”

Section 1.17 Section 6.15(a) of the Stock Purchase Agreement is amended to read
in its entirety as follows:

“(a) The Company and CapGen shall consult with each other before issuing any
press release with respect to the Transaction or this Agreement and shall not
issue any such press release or make any such public statements without the
prior consent of the other, which consent shall not be unreasonably withheld or
delayed; provided, however, that the Company may, without the prior consent of
CapGen (but after such consultation, to the extent practicable in the
circumstances), issue such press release or make such public statements or
filings as may be required by Applicable Law or required by Section 6.15 (b) or
(c) below.”

 

6



--------------------------------------------------------------------------------

Section 1.18 Section 6.17 is amended to read in its entirety as follows:

“Section 6.17 Listing. The Company will not list or seek to list any of its
securities on any securities exchange or other market that would result in the
Private Placement or the Transaction or any aspect thereof requiring shareholder
approval for any reason. Following the Closing and the Shareholders’ Meeting,
the Company shall use its reasonable best efforts to list (the “Listing”) the
shares of Common Stock on Nasdaq or another national securities exchange by nine
months following the Closing Date.”

Section 1.19 Section 7.01 is amended to read in its entirety as follows:

“Section 7.01 Bank Holding Company Status. Following the Closing and as long as
the Investor holds shares of the Company, no Investor other than CapGen shall
have or exercise “control” for purposes of the BHCA of the Company or the Bank.”

Section 1.20 Section 7.02(a)(E) of the Stock Purchase Agreement is amended to
read as follows:

“(E) up to 384,615 shares of Common Stock to be issued and sold to officers of
the Company in connection with and upon the Closing at a cash purchase price of
$2.60 per share (the “Executive Officer Investment”).

Section 1.21 A new Section 7.07 is added, which shall read in its entirety as
follows:

“Section 7.07 If it is determined by the Federal Reserve or any other applicable
Governmental Authority that Patriot is a “bank holding company” and controls
directly or indirectly the Bank and one or more other depository institutions
for purposes of Section 5(e) of the Federal Deposit Insurance Act, it shall give
immediate notice to the Company and to any other company that then controls or
is deemed to be in control of the Company or the Bank, and shall promptly take
such actions so that it is no longer a bank holding company under the BHCA or in
control, directly or indirectly, of the Bank, and so that the Bank has no
liability under Section 5(e) of the Federal Deposit Insurance Act with respect
to any other depository institution controlled, directly or indirectly, by
Patriot. In the event the Company makes a non-prorata purchase of shares of its
Common Stock, including purchases of fractional shares resulting from a stock
split or similar transaction, (i) prior to the Listing, then the Company will
simultaneously purchase any shares of Common Stock held by Patriot that would
cause Patriot to hold more than 19.9% of the Company’s outstanding Common Stock
immediately after such purchase, and (ii) following the Listing, then the
Company shall give Patriot at least 20 days’ prior notice of such purchase and
Patriot shall sell shares of Common Stock it holds so that at all times Patriot
shall own not more than 19.9% of the Company’s outstanding shares of Common
Stock.”

Section 1.22 Section 7.02(d) of the Stock Purchase Agreement is amended to read
in its entirety as follows:

“(d) Anything to the contrary in this Section 7.02 notwithstanding, the
preemptive right to purchase Covered Securities granted by this Section 7.02
shall

 

7



--------------------------------------------------------------------------------

terminate as of and not be available any time after the date on which the
Investor sells greater than 50% of the Purchased Shares purchased by such
Investor; provided that in the case of CapGen and Patriot, such preemptive right
shall terminate in accordance with this Section 7.02(d) when and if CapGen or
Patriot, as applicable, owns less than 4.9% of the outstanding Common Stock of
the Company.”

Section 1.23 Section 7.05(b) of the Stock Purchase Agreement is amended to read
in its entirety as follows:

“(b) The Company shall notify CapGen and each other Investor orally and in
writing promptly (but in no event later than one Business Day) after receipt by
the Company or any of the Representatives thereof of any proposal or offer from
any person other than CapGen and the other Investors pursuant to this Agreement
to effect an Acquisition Transaction or any request for non-public information
relating to the Company or for access to the properties, books or records of the
Company in connection with an Acquisition Transaction.”

Section 1.24 Section 7.06(c) of the Stock Purchase Agreement is amended to
change the De Minimis Claim from $125,000 to $50,000 and to change the Threshold
Amount from $750,000 to $250,000.

Section 1.25 Section 9.15 of the Stock Purchase Agreement is amended to change
the first sentence to read in its entirety as follows:

“This Agreement, including the schedules hereto, the Registration Rights
Agreement, each as amended hereby, and any other written agreement between any
Investor and the Company entered into in connection herewith constitutes the
final Agreement between the Parties.”

Section 1.26 Section 9.18 of the Stock Purchase Agreement is amended such that
Section 9.18 shall read in its entirety as follows:

“(a) In the event that at any time from the date hereof through the 365th day
following the date of termination of this Agreement (1) by the Company or (2) by
CapGen as a result of a breach of Section 6.14 by the Company, upon or following
any of the Company or any affiliate of the Company entering into one or more
Alternative Transaction Agreements with respect to any Alternative Transaction
or an Alternative Transaction is proposed to be consummated outside of this
Agreement and specific performance pursuant to Section 9.02 is unavailable for
any reason, then upon the determination of CapGen and Investors that are then
parties to this Agreement (excluding any Investor that is or will be a party to
the Alternative Transaction) which have subscribed to two-thirds (66 2/3%) of
the Purchased Securities to be purchased by CapGen and such other remaining
Investors:

(i) CapGen and all such Investors that are then parties to this Agreement
(excluding any Investor that is or will be a party to the Alternative
Transaction) shall receive the product of (x) the positive difference, if any,

 

8



--------------------------------------------------------------------------------

between the Alternative Transaction Amount and $2.60 and (y) 38,461,540 (the
“Alternative Transaction Payment”) with CapGen being entitled to 70% of the
total Alternative Transaction Payment and the other Investors that are then
parties to this Agreement (excluding any Investor that is or will be a party to
the Alternative Transaction) being entitled to 30% of the Alternative
Transaction Payment; or

(ii) The Company and the parties to the Alternative Transaction will deliver to
CapGen and the other Investors that are then parties to this Agreement
(excluding any Investor that is or will be a party to the Alternative
Transaction) the same number of (x) shares of Company Common Stock as the
As-adjusted Purchased Shares or (y) the Alternative Transaction Securities that
would result from the As-adjusted Purchased Shares, in each case at a price per
share equal to the lesser of (A) the price per share to be paid by
counterparties to the Alternative Transaction or the shareholders of such
counterparties and (B) $2.60 per share. If, however, Alternative Transaction
Consideration cannot be delivered for any reason as a result of pending
Regulatory Approvals applicable to CapGen or any such other Investor and which
approvals are expected by CapGen or such other Investor to be received no more
than 80 days from the date the Alternative Transaction Agreement was entered
into, then each of CapGen and any such other Investor separately and
individually may elect to defer receipt of the Alternative Transaction
Compensation for up to 80 days or demand, at any time, in lieu of the
Alternative Transaction Compensation, the Alternative Transaction Payment;

provided, that, if the Alternative Transaction Payment is selected, in no event
except as set forth in Section 9.18(b) below, shall CapGen and the Investors
receive less than an aggregate of $5.0 million allocated 70% to CapGen and 30%
to all the other Investors that are then parties to this Agreement (excluding
any Investor that is or will be a party to the Alternative Transaction).

(b) Notwithstanding the proviso at the end of Subsection 9.18(a) indicated above
and without duplicating the minimum amount set forth in the preceding clause, in
the event of an Alternative Transaction where the consideration paid to the
Company is the same or less per share or per equivalent share than that paid per
share or per equivalent share hereunder, then the Company shall pay CapGen and
the other Investors a transaction fee of $5.0 million, with CapGen being
entitled to 70% of the total Alternative Transaction Payment and the other
Investors that are then parties to this Agreement (excluding any Investor that
is or will be a party to the Alternative Transaction) being entitled to 30%. In
no event shall more than one such $5 million payment be made. If an Alternative
Transaction consists of an aggregate investment of less than $85 million, no
Alternative Transaction Payment or Alternative Transaction fee shall be payable.

(c) Any Alternative Transaction Payment and other cash payable otherwise under
this Section 9.18 will be payable jointly and severally by the

 

9



--------------------------------------------------------------------------------

Company, the Bank and the Company’s counterparties to such Alternative
Transaction. Except as CapGen may elect under this Subsection 9.18(b), any
Alternative Transaction Compensation or Alternative Transaction Payment shall be
payable immediately upon the entry into the Alternative Transaction Agreement.

(d) The Alternative Transaction Payment or the Alternative Transaction
Compensation will not be payable upon termination of this Agreement only if
(i) the Company’s Board has unanimously approved this Agreement and the
Transaction contemplated herein and recommended that the Company’s shareholders
vote to approve the Transaction and has not modified or rescinded such approval
or modified or withdrawn such recommendation to the Company’s shareholders,
(ii) the Company’s directors and officers have voted all their shares of Company
Common Stock as provided in Section 2.27 pursuant to the Insider Shareholder
Vote and (iii) CapGen has not received all necessary Regulatory Authority
approvals needed for its investment in the Purchased Shares by not later than
December 31, 2010 or CapGen has breached its obligations under Section 3.06
hereof.

(e) The Company and the Bank acknowledge and agree, jointly and severally, that
this Section 9.18 is an integral part of the Transaction and is in recognition
of the time, expense and efforts expended and to be expended by CapGen as the
lead Investor, and that, without this Section 9.18, CapGen would not enter into
this Agreement. Accordingly, if the Alternative Transaction Payment or the
Alternative Transaction Compensation is not promptly paid or issued and, in
order to obtain such consideration, CapGen commences a lawsuit or action that
results in a judgment for any of such Alternative Transaction Payment or
Alternative Transaction Compensation, the Company’s counterparties to such
Alternative Transaction shall pay in cash to CapGen its costs and expenses
(including reasonable attorneys’ fees and expenses) in connection with enforcing
CapGen’s rights under this Section 9.18 and Section 1.05, including with respect
to such lawsuit or other action, and the Company and the Bank agree jointly and
severally to further guarantee such payment. Payment of the Alternative
Transaction Payment or the Alternative Transaction Compensation described in
this Section 9.18 shall be the exclusive remedy for termination of this
Agreement as specified in Section 9.18 and shall be in lieu of other damages
incurred in the event of any termination of this Agreement, but shall not
prevent CapGen from obtaining specific performance as provided in Section 9.02
in all other cases.

(f) For purposes of this Section 9.18, the following terms shall have respective
meanings set forth below:

“Alternative Transaction” means any transaction by or with the Company or any
affiliate of the Company and any person other than CapGen (including any
transaction with an Investor other than CapGen where CapGen is not the lead
investor) which is in lieu of the Transaction in whole or in part.

 

10



--------------------------------------------------------------------------------

“Alternative Transaction Agreement” means any agreement, letter of intent, term
sheet, arrangement or understanding, whether or not binding that provides for or
contemplates an Alternative Transaction, provided, that, following the
termination of this Agreement, this term shall only refer to any executed
agreement that is or purports to be binding upon the Company and/or the Bank.

“Alternative Transaction Amount” means the total fair market value per share
paid for Company Common Stock in an Alternative Transaction where the Company is
the surviving or continuing entity. If security convertible into, or exercisable
or exchangeable for Common Stock, whether directly or indirectly, is to be sold
or issued in the Alternative Transaction, the Alternative Transaction Amount
shall be the amount paid per share of Common Stock on an as-converted basis.

“Alternative Transaction Consideration” means the total fair market value of the
Alternative Transaction Securities and all other consideration (including cash)
receivable by the Company or holders of shares of Company Common Stock in an
Alternative Transaction where the Company is not the surviving or continuing
entity. If a security convertible into, or exercisable or exchangeable for
Common Stock, whether directly or indirectly, is to be sold or issued in the
Alternative Transaction, the Alternative Transaction Consideration as the higher
of the amount so paid or on as-converted basis.

“Alternative Transaction Securities” means the shares of capital stock and other
securities of any acquirer of the Company that would be issuable to CapGen and
the other Investors hereunder if CapGen and the other Investors held As-adjusted
Purchased Shares immediately prior to the Alternative Transaction.

“As-adjusted Purchased Shares” means the number of shares of Company Common
Stock needed to be delivered by the Company upon completion of an Alternative
Transaction to insure that CapGen’s and the other Investors’ respective
ownership of the Company immediately following the Alternative Transaction would
be the same as if the Transaction had been consummated.”

Section 1.27 Section 2.26 of the Disclosure Schedule regarding the Placement
Agent’s fees is amended as provided in attached Schedule 1.08.

Section 1.28 Certain cross references in the Stock Purchase Agreement are
corrected as follows:

(a) In Section 1.02, the preamble to Article IV and Section 9.09, the references
to Section 4.06 are changed to Section 4.05;

(b) In Section 6.15, the reference to Section 6.13 is changed to Section 6.15;

 

11



--------------------------------------------------------------------------------

(c) In Section 7.06 and Section 9.07, the references to Section 7.07 are changed
to Section 7.06; and

(d) In Section 8.01(g), the reference to Section 8.01(h) is changed to
Section 8.01(g).

SECTION II.

AMENDMENTS TO THE REGISTRATION RIGHTS AGREEMENT

Section 2.01 Section 2.1(a)(i) is amended to change the filing deadline to the
30th day following the Closing and to clarify the Shelf Termination Date.
Section 2.01(a)(i) of the Registration Rights Agreement shall read in its
entirety as follows:

“SECTION 2. REGISTRATION

2.1 Demand Registration and Shelf Registration.

(a) Mandatory Registration.

(i) The Company shall use its reasonable best efforts to file by the 30th day
following the Closing (such date, the “Filing Deadline”), with the SEC, a
registration statement on Form S-1 or such other SEC form which the Company is
eligible to use with respect to the resale from time to time, whether
underwritten or otherwise, of the Registrable Securities by the Holders. The
Company shall use Form S-3, if it is then eligible to use Form S-3. The Company
shall use its reasonable best efforts to promptly respond to all SEC comments,
if any, related to such registration statement but in any event within two weeks
of the receipt thereof, and shall use its reasonable best efforts to obtain all
such qualifications and compliances as may be so requested and as would permit
or facilitate the sale and distribution of all of the Holders’ Registrable
Securities, including causing such registration statement to be declared
effective by the SEC as soon as practicable after filing and no later than the
Effectiveness Deadline. The Company shall use its reasonable best efforts to
maintain the effectiveness of the registration effected pursuant to this
Section 2.1(a) at all times. The registration contemplated by this
Section 2.1(a) is referred to herein as the “Mandatory Registration.” The
Mandatory Registration shall be filed with the SEC in accordance with and
pursuant to Rule 415 promulgated under the Securities Act (or any successor rule
then in effect) (a “Shelf Registration”). So long as any such Shelf Registration
is effective as required herein and in compliance with the Securities Act and is
usable for resale of Registrable Securities, the Holders shall be entitled to
demand any number of takedowns (including underwritten takedowns, provided that
(i) the Registrable Securities requested to be included in such underwritten
takedown constitute at least 25% of the Registrable Securities then outstanding
or (ii) the anticipated aggregate offering price based on the then-current
market prices, net of underwriting discounts and commissions, would exceed
$10,000,000 from the Shelf Registration. In connection with any such takedown,
the Company shall take all

 

12



--------------------------------------------------------------------------------

customary and reasonable actions that the Company would take in connection with
an underwritten registration pursuant to Section 2.3 (including, without
limitation, all actions referred to in Section 2.5 necessary to effectuate such
sale in the manner determined by the Holders of at least a majority of the
Registrable Securities to be included in such underwritten takedown). The
Company shall use its reasonable best efforts to cause the registration
statement or statements filed hereunder to remain effective until such date (the
“Shelf Termination Date”) that is the earlier of (i) the date on which all
Registrable Securities included in the registration statement shall have been
sold to the public by a Holder either pursuant to a registration statement or
Rule 144, or shall otherwise have ceased to be Registrable Securities and
(ii) the date that all Registrable Securities covered by such registration
statement may be sold without volume or manner of sale restrictions under Rule
144 (after taking into account any Holder’s status as an Affiliate of the
Company) for purposes of Rule 144 and without the requirement for compliance by
the Company with the current public information requirements under Rule
144(c)(1) or, if applicable, Rule 144(i)(2), as determined by counsel to the
Company (the “Effectiveness Period”). In the event the Mandatory Registration
must be effected on Form S-1 or any similar long-form registration as the
Company may elect or is required to use, such registration shall nonetheless be
filed as a Shelf Registration and the Company shall use its reasonable best
efforts to keep such registration current and effective, including by filing
periodic post-effective amendments to update the information therein, as
determined by counsel to the Company, including the financial statements
contained in such registration statement in accordance with Regulation S-X
promulgated under the Securities Act until the Shelf Termination Date. The
Company shall not include in the Mandatory Registration any securities which are
not Registrable Securities without the prior written consent of the Holders of
at least a majority of the Registrable Securities included in such registration.
The Company shall request effectiveness of a Registration Statement as of 5:00
P.M. New York City time on a Business Day. The Company shall promptly notify the
Holders via facsimile or electronic mail in a “.pdf” format data file of the
effectiveness of a Registration Statement within one (1) Business Day of the
Effective Date. The Company shall, by 9:30 A.M. New York City time on the first
Business Day after the Effective Date, file a final Prospectus with the
Commission, as required by Rule 424(b).

Section 2.02 Section 2.1(a)(ii) is changed to add the following three sentences
at the end of such Section:

“Notwithstanding anything contained in this Agreement to the contrary, no Holder
shall be named as an underwriter in any registration statement (whether or not
pursuant to SEC Guidance) without the prior written consent of such Holder. If
such consent is not granted by the Holder, the Company shall no longer have any
obligations to register such Holder’s Shares only with respect to such
registration statement but shall continue to have such obligation with respect
to any subsequent registration statement filed with respect to Registrable
Securities or a piggyback registration pursuant to Section 2.2, in each case,
provided such Holder consents to be named an underwriter therein if and as
required for such

 

13



--------------------------------------------------------------------------------

subsequent registration statement, on the same bases as provided in this
Section 2.1(a)(ii). If the Company requests the consent of any Holder to be
named as an underwriter in a registration statement, the Company shall
simultaneously furnish to such Holder the form of registration statement
proposed to be filed along with any additional materials that such Holder may
reasonably request.”

Section 2.03 Section 2.4(h) is amended by adding the following sentence at the
end of such Section:

“If any Holder is named as an underwriter in any registration statement (after
consent of such Holder), then all references to underwriters in this
Section 2.4(h) shall include all Holders named as underwriters in such
registration statement; provided the Investor shall cooperate with the Company
and supply such information or responses required to permit the Company’s
independent registered public accountants to provide a “comfort” letter to such
Investor, and provided further that the Company shall direct its counsel and
independent registered public accountants to deliver legal opinions and
“comfort” letters respectively, to any such persons deemed underwriters.

Section 2.04 Certain cross references are corrected in Section 2.8 as follows:

(a) The reference to Section 2.9 in Section 2.8(a) is changed to Section 2.8(a),
and the reference in the first line of Section 2.8(c) is changed from
Section 2.9 to Section 2.8.

Section 2.05 Section 3.10 is changed to read in its entirety as follows:

“3.10 Entire Agreement. This Agreement, the Stock Purchase Agreement and any
other agreement entered into between any Investor and the Company in connection
herewith constitutes the full and entire understanding and agreement among the
parties with regard to the subject matter hereof.”

Section 2.06 Miscellaneous.

This Amendment shall be governed by the laws of the State of New York without
giving effect to its conflicts of law principles and may be executed in multiple
counterparts, each of which shall constitute an original, all of which,
collectively, shall constitute one and the same Amendment No. 1. By executing
this Amendment, the undersigned acknowledge and agree that they are parties to a
Stock Purchase Agreement and a Registration Rights Agreement, respectively.
Except as expressly modified herein, all terms of the Stock Purchase Agreement
and the Registration Rights Agreement are hereby ratified and affirmed by each
of the parties hereto and such Agreement shall remain in full force and effect
unmodified hereby.

 

14



--------------------------------------------------------------------------------

Each of the undersigned have executed or caused this Amendment No. 1 to be
executed as of the date first above written by their respective duly authorized
officials.

 

PALMETTO BANCSHARES, INC.

By:

 

 

 

Name: Samuel L. Erwin

Title: Chief Executive Officer

Joined in by the Bank as to Section 2.02 (as to the Bank only) and Section 9.18
only in consideration of the capital to be provided to the Bank from proceeds of
the Private Placement and other good and valuable consideration, the receipt of
which is acknowledged.

 

THE PALMETTO BANK

By:

 

 

 

Name:

 

Title:

 

15



--------------------------------------------------------------------------------

CAPGEN CAPITAL GROUP V LP

CAPGEN CAPITAL GROUP V LLC,

THE GENERAL PARTNER OF CAPGEN

CAPITAL GROUP V LP

By:

 

 

 

Name: John P. Sullivan

 

Title: Managing Director

 

16



--------------------------------------------------------------------------------

INVESTOR

 

Name Of Investor By:  

 

  Name:   Title: Address for Notices:

 

17



--------------------------------------------------------------------------------

SCHEDULE 1.08

No change from the fees set forth in the Stock Purchase Agreement.



--------------------------------------------------------------------------------

SCHEDULE IV

The Corporation shall have the authority, exercisable by its Board of Directors,
to issue up to 75,000,000 shares of common stock, par value $.01 per share, and
to issue up to 2,500,000 shares of preferred stock, par value $.01 per share.
The Board of Directors shall have the authority to specify the preferences,
limitations and relative rights (within the limits set forth in Section 33-6-101
of the South Carolina Business Corporation Act of 1988, or any successor
provision or redesignation thereof, as applicable) of the preferred stock or one
or more series within the class of preferred stock. Without limiting the
foregoing, and notwithstanding anything to the contrary in these Article of
Incorporation with respect to directors generally, whenever the holders of
preferred stock, or one or more series of preferred stock, issued by the
Corporation shall have the right, voting separately or together by class or
series, to elect one or more directors at an annual or special meeting of
shareholders, the election, term of office, terms of removal, filling of
vacancies and other features of such directorship(s) shall be governed by the
rights of such preferred stock as set forth in the articles of amendment adopted
by the Board of Directors that determines the preferences, limitations and
relative rights of such class or series. Except as otherwise required by law,
holders of preferred stock, including any series of preferred stock, shall be
entitled only to such voting rights, if any, as shall be expressly granted
thereto by these Articles of Incorporation. References to “these Articles of
Incorporation” refer to the Corporation’s Articles of Incorporation, as the same
shall be amended from time to time, including, without limitation, amendments
adopted by the Board of Directors that determine the preferences, limitations
and relative rights of the preferred stock or one or more series within the
class of preferred stock.